Citation Nr: 1133717	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-19 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits in excess of 45 months under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active military service from June 1963 to September 1966.  The Appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

 (The issue of entitlement to service connection for a left knee disorder is the subject of a separate decision under a separate docket number.)


FINDINGS OF FACT

1.  As of January 2008, the Appellant had received 40 months of DEA for courses taken from September 25, 2004 through May 17, 2008.  As of this date, the Appellant had 5 months and 9 days remaining of DEA benefits.  

2.  The evidence does not show that the Appellant requires an extension to pursue special restorative training or that she qualifies for courses under the special assistance for the educationally disadvantaged program.


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under Chapter 35, Title 38, United States Code in excess of 45 months have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2009); 38 C.F.R. §§ 21.3020, 21.3021, 21.3044 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant in this case has been in receipt of DEA since September 25, 2004.  She is eligible for DEA because she is the child of a veteran who has a total disability permanent in nature resulting from a service-connected disability. See 38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  The issue in this case, however, is not whether the Appellant is eligible for Chapter 35 benefits, but whether she is entitled to an extension of those benefits beyond the 45 months established by law.

DEA is provided pursuant to Chapter 35, Title 38, United States Code.  See 38 U.S.C.A. §§ 3501, 3512.  The period of eligibility for a child of the veteran generally extends from the child's eighteenth birthday and ends on the child's twenty-sixth birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041.  During that eight year period (ninety-six months), the child is entitled to educational assistance not to exceed 45 months, or the equivalent thereof in part-time training.  
38 U.S.C.A. § 3511(a); 38 C.F.R. §§ 21.3020(b), 21.3044(a).  The 45 month period of entitlement need not be consecutive but must be completed before the period of eligibility lapses.  38 U.S.C.A. § 3511(a); 38 C.F.R. § 21.3044(b).  The 45 month limitation may be exceeded only where no charge against the entitlement is made based on a course or courses pursued by a spouse or surviving spouse under the special assistance for the educationally disadvantaged program; or where special restorative training authorized under law exceeds 45 months.  
38 U.S.C.A. § 3511(a); 38 C.F.R. §§ 21.3020(b), 21.3044(c), 21.3300(c), 21.3344(c).

In this case, the Appellant was born in January 1985 and was awarded DEA commencing on September 25, 2004, the date on which it was established that the Veteran was permanently and totally disabled due to service-connected disabilities.  Significantly, the Appellant does not dispute that as of January 2008, she had received approximately 40 months of charged benefits.  Rather, she contends that her VA education benefits should be extended beyond the 45 months authorized by law.  

The Appellant was notified in January 2008 that she had only 5 months and 10 days remaining of DEA.  In response, the Appellant initiated the present appeal, seeking for these benefits to be continued beyond the remaining 5 months and 10 days.  In support of this contention, the Appellant states that she is a graduate student pursing a Master of Business Administration degree with a concentration in Health Care Administration.  She states that her graduate studies were expected to continue through 2009, and that the educational allowance received thus far had been instrumental in her access to education.  She contends she is a good student in good academic standing and had been awarded a Black Student Achievement award for her strong academic achievement.  She essentially seeks entitlement to greater than 45 months of benefits based on academic merit and in order to help ease the burden of educational expenses.  

As previously stated, the law limits the amount of DEA benefits to which an eligible claimant is entitled.  According to controlling legal criteria, educational assistance under Chapter 35 may not exceed a period of 45 months unless a longer period is required for special restorative training under the circumstances outlined in 38 C.F.R. § 21.3300(c) (2004), or except as specified in 38 C.F.R. § 21.3044(c). 38 U.S.C.A. § 3511 (West 2002); 38 C.F.R. § 21.3020(b).  Under 38 C.F.R. § 21.3044(c)(1), an extension is allowable where no charge against the entitlement is made based on a course or courses pursued by a spouse or a surviving spouse under the special assistance for the educationally disadvantaged program.  38 C.F.R. § 21.3044(c)(1).  Under 38 C.F.R. § 21.3044(c)(2), an extension is allowable where special restorative training authorized under 38 C.F.R. § 21.3300 exceeds 45 months. 38 C.F.R. § 21.3044(c)(2).  The special assistance for the educationally disadvantaged program allows a claimant to pursue remedial, deficiency, or refresher courses, and depending on the nature of the program pursued, the VA may or may not make a charge against the eligible person's entitlement for that course.  38 C.F.R. §§ 21.3045, 21.3344.

The Appellant has not claimed, and the evidence does not show, that she requires special restorative training.  Thus, an extension in not warranted under the circumstances outlined in 38 C.F.R. § 21.3300(c), or as specified in 38 C.F.R. § 21.3044(c)(2).  In addition, in light of the fact that the Appellant is the veteran's daughter and not the spouse or surviving spouse of the veteran, an extension is also not warranted under 38 C.F.R. 21.3044(c)(1).  Moreover, as the Appellant has not requested an extension to pursue courses under the special assistance for the educationally disadvantaged program, it has not been necessary for the RO to determine whether a charge should be made against the Appellant's entitlement.  Accordingly, the aforementioned exception is inapplicable.

Because the Appellant's assertions do not fit within the narrowly defined circumstances under which more than 45 months of Chapter 35 DEA may be awarded, there is no legal basis for an extension of DEA beyond 45 months.  The law is dispositive of the issue; and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), imposes obligations on VA in terms of its duties to notify and assist claimants.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2010).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The Veterans Claims Assistance Act of 2000 does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the Appellant in substantiating her claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.


ORDER

Entitlement to educational assistance benefits in excess of 45 months under Chapter 35, Title 38, United States Code, is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


